DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-14 were previously pending.  Claims 1, 3, and 6-14 were amended in the reply filed June 3, 2022.  Claims 1 and 3-14 are currently pending.

Response to Arguments
Applicant's amendments overcome the objection to the Title and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  "In other words, at least these claimed features are directed to controlling the operation/driving route of an autonomous moving vehicle, which is not an abstract concept."  Remarks, 10.  Specifics regarding controlling an autonomous vehicle are not recited or described in the disclosure.  It merely describes sending an instruction (¶ 0124, 143 of the published application) to the vehicle and the result that the route is changed (¶ 0296).  Autonomous vehicles are only mentioned once in the Specification, where it notes that the invention equally applies to both autonomous and human-driven vehicles (¶ 0407).  Applicant's invention is not improving a technological element specific to autonomous vehicles, but instead is making a more general process improvement to the enterprise of optimally fulfilling the transportation requests of people (i.e., organizing human activities).  The same benefits would be accrued in the exact same fashion regardless of whether or not the vehicle is autonomous.  The Remarks do not explain any technical deficiency of autonomous vehicles that is remedied by the invention.  Instead, the Specification describes the detour route change as another example of an incentive (in addition to fare discounts) for changing rider behaviors (¶ 0294).  Similar to the claims at issue in Intellectual Ventures I, LLC v. Capital One Financial Corp., 850 F.3d 1332 (Fed. Cir. 2017), "the claim language here provides only a result-oriented solution with insufficient detail for how a computer accomplishes it. Our law demands more." Intellectual Ventures, 850 F.3d at 1342 (citing Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)).  The argument that this feature integrates the abstract idea into a practical application (Remarks, 11) is unpersuasive for the same reasons.  Accordingly, the rejection is maintained. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of the new grounds of rejection. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term "faster."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "in response to determining that the user has used the autonomous moving vehicle in the time zone, change a current moving route of the autonomous moving vehicle to a detour route causing the autonomous moving vehicle to arrive at the destination faster than the current moving route."  Applicant notes that support for the newly added features is in ¶¶ 0058-60, 272-281, 293-297 (Remarks, 9).  Only ¶¶ 0293-297 describe a detour route (the other passages provide a fare discount in response to determining use during a time zone).  Detour routes are mentioned in the Specification (¶¶ 0124, 143, 160, 163, 295, 342-43, 356, 358) but none of these passages describe the "detour route causing the autonomous moving vehicle to arrive at the destination faster than the current moving route."  The other independent claims contain analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1 and 3-14, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including storing position information, and usage information indicating at least a current or prior reservation for on-demand transportation using the autonomous vehicle; acquire (i) a designated position of a riding starting location, which is a location inputted by a user indicating a location desired by the user, and (ii) attribute information of the user including at least demographic information of the user; determine and set a riding point, which is a location where the user boards the autonomous moving vehicle, based on the acquired designated position and the acquired attribute information, the user using the set riding point to perform the on-demand transportation; acquire a usage situation of the autonomous moving vehicle by the user that boarded the autonomous moving vehicle from the determined the riding point, the usage situation indicating a time, a location, and a destination at which the user boarded the autonomous moving vehicle; determine whether the user has used the autonomous -3-Application No. 16/121,139moving vehicle in a time zone in which an actual usage amount is smaller than an average daily usage amount of the autonomous moving vehicle per day based on the usage situation; and in response to determining that the user has used the autonomous moving vehicle in the time zone, change a current moving route of the autonomous moving vehicle to a detour route causing the autonomous moving vehicle to arrive at the destination faster than the current moving route. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information of the traveling behaviors of persons and related transactional/economic relationships with transit service providers, as well as incentivizing the optimal use of vehicles by riders (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., observing and evaluating a person's history of transit activities in order to make a judgment on whether or not they qualify for a route detour incentive).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring incentive information presented to a user based on, e.g., location data or time data; Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016)—analyzing records of human activity to detect suspicious behavior, similar because at another level of abstraction the claims could be characterized as analyzing records of human activity to determine a route detour incentive).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (processor operatively coupled to a memory; non-transitory computer-readable storage medium storing a program for a computer—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (processor operatively coupled to a memory; non-transitory computer-readable storage medium storing a program for a computer—see published Specification ¶ 0413 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions). 
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract user behavior monitoring and data analysis used to determine the incentive).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., a programmed processor).  Although claim 12 recites displaying data, this is a generic function of computerized devices and an extra-solution activity (MPEP 2106.05(g)). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (displaying data), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0412).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, et al., U.S. Pat. Pub. No.  2018/0122024 (Reference A of the PTO-892 part of paper no. 20210630) in view of Sprogis, U.S. Pat. Pub. No.  2018/0109916 (Reference B of the PTO-892 part of paper no. 20210630), Balva, U.S. Pat. Pub. No.  2021/0172751 (Reference H of the PTO-892 part of paper no. 20210630), Scofield, U.S. Pat. Pub. No.  2014/0229255 (Reference E of the PTO-892 part of paper no. 20210630) and Tomasz, U.S. Pat. Pub. No.  2012/0023033 (Reference A of the PTO-892 part of paper no. 20220131).
As per claim 1, Carpenter teaches an information processing apparatus comprising:
a memory storing position information, and usage information indicating at least a current or prior reservation for transportation using the moving vehicle (¶¶ 0026, 33-35; see also ¶¶ 0047-48—booked train and flight travel); and
a processor operatively coupled to the memory, the processor being programmed to (¶ 0025):
acquire (i) a designated position of a riding starting location, which is a location inputted by a user indicating a location desired by the user (¶¶ 0035, 50), and (ii) attribute information of the user including at least demographic information of the user (¶ 0038); 
determine and set a riding point, which is a location where the user boards the moving vehicle, based on the acquired designated position and the acquired attribute information, the user using the set riding point to perform the transportation (¶¶ 0049-50, 57); 
acquire a usage situation of the moving vehicle by the user that boarded the moving vehicle from the determined the riding point, the usage situation indicating a time, a location, and a destination at which the user boarded the moving vehicle (¶¶ 0035-36; Table 1); 
Carpenter does not explicitly teach that the transportation is on-demand transportation, which is taught by Sprogis (¶ 0015—rideshare and shuttle services).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the transportation type in Sprogis for the ones shown in Carpenter.  Both are disclosed in the art as similar transportation modes that can be used for determining incentives (see Sprogis ¶ 0015).  The only difference is the specific type of mode itself.  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
The references do not explicitly teach that the vehicle is autonomous; which is taught by Balva (¶ 0016).  It would have been prima facie obvious to incorporate this element because it is merely a substitution of the vehicles in Balva for those in Carpenter/Sprogis.  As shown in Balva, autonomous vehicles are a known substitute for human-driven vehicles.  Both serve the same purpose (transporting people and goods).  Based upon the level of skill displayed in the references, this substitution could be performed by routine engineering producing predictable results.
Carpenter does not explicitly teach to determine whether the user has used the -3-Application No. 16/121,139moving vehicle in a time zone; and in response to determining that the user has used the moving vehicle in the time zone, change a current moving route of the moving vehicle to a detour route causing the moving vehicle to arrive at the destination faster than the current moving route.  However, Sprogis teaches to determine whether the user has used the -3-Application No. 16/121,139moving vehicle in a time zone; and in response to determining that the user has used the moving vehicle in the time zone, provide an incentive (¶¶ 0019, 34-35, 39).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sprogis—namely, to verify that the user took the route that was the condition of an incentive.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Sprogis and the other references do not explicitly teach the incentive is to change a current moving route of the moving vehicle to a detour route causing the moving vehicle to arrive at the destination faster than the current moving route; this is taught by Scofield (¶¶ 0036, 49, 59).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Scofield—namely, to encourage the user to avoid overcrowded areas/times (a goal shared by the other references).  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Sprogis teaches the transportation is on-demand (see above), the references do not explicitly teach the time zone is a time zone in which an actual usage amount is smaller than an average daily usage amount of the moving vehicle per day based on the usage situation; which is taught by Tomasz (¶ 0052).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Tomasz—namely, to account for time periods where demand is low.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 9, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches claim 1 as above.  Sprogis further teaches the processor is programmed to: based on the usage information, determine whether the user has used the moving vehicle running along a predetermined route, and in response to determining that the user has used the moving vehicle running along the predetermined route, the provide the predetermined incentive to the user (¶¶ 0034-35, 39); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 11, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches claim 1 as above.  Sprogis further teaches when the user has used the moving vehicle running toward the predetermined destination, the processor is programmed to provide the incentive related to a predetermined destination (¶¶ 0034-35, 38-39); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 12, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches claim 1 as above.  Sprogis further teaches the processor is programmed to display information related to the incentive to be provided when the moving vehicle is used (¶ 0054); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 13, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches an information processing method performed by an information processing apparatus, the information processing method comprising: steps implementing the functions of analogous claim 1 (see citations and obviousness rationale above). 
As per claim 14, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches a non-transitory computer-readable storage medium having stored therein an information processing program that causes a computer to execute a process comprising: steps implementing the functions of analogous claim 1 (see citations and obviousness rationale above).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, et al. in view of Sprogis, Balva, Scofield, and Tomasz as applied to claim 1 above, further in view of Yamato, et al., U.S. Pat. Pub. No.  2017/0249598 (Reference C of the PTO-892 part of paper no. 20210630). 
As per claim 3, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches claim 1 as above.  Sprogis further teaches in response to determining that the user has used the moving vehicle in the predetermined time period, the processor is programmed to provide the incentive in accordance with a usage in the predetermined time period (¶¶ 0039, 45), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  The references do not explicitly teach the incentive is in accordance with a usage amount that corresponds to a number of users who use the moving vehicle; which is taught by Yamato (see Fig. 5—four or more persons grants 5 extra points).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Yamato—namely, to give increased rewards for a larger party.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 4, Carpenter in view of Sprogis, Balva, Scofield, Tomasz, and Yamato teaches claim 3 as above.  Sprogis further teaches the processor is programmed to provide, as the incentive that is in accordance with the usage amount, a usage fee that is to be paid by the user for the moving vehicle used by the user to a value lower than a value of the usage fee (¶ 0028—discounted transit fare).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Sprogis—namely, to further encourage the user to take a certain transit option.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 5, Carpenter in view of Sprogis, Balva, Scofield, Tomasz, and Yamato teaches claim 3 as above.  Sprogis further teaches the processor is programmed to provide, as the incentive that is in accordance with the usage amount, a usage fee that is to be paid by the user for the moving vehicle used by the user, which is a value of a fixed amount that is not changed in accordance with a moving distance of the user moved by using the moving vehicle (¶ 0028—free transit fare); which would have been obvious to incorporate for the same reasons as the elements in claim 4 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 6, Carpenter in view of Sprogis, Balva, Scofield, Tomasz, and Yamato teaches claim 3 as above.  Yamato further teaches wherein in response to determining that the user has used the moving vehicle in the predetermined time period, the processor is programmed to provide, as the predetermined incentive, a point that is in accordance with the usage amount that corresponds to the number of users who use the moving vehicle in the predetermined time period (see Fig. 5—four or more persons grants 5 extra points); which would have been obvious to incorporate for the same reasons as the elements in claim 3 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 7, Carpenter in view of Sprogis, Balva, Scofield, Tomasz, and Yamato teaches claim 3 as above.  Sprogis further teaches in response to determining that the user has used the moving vehicle in the predetermined time period, the processor is programmed to control, as the predetermined incentive, a moving route of the moving vehicle in accordance with the user (see ¶ 0015—rideshare; ¶¶ 0032, 38—user inputs destination location and selects from among path options; ¶¶ 0045-47—transit tracked), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  
As per claim 8, Carpenter in view of Sprogis, Balva, Scofield, Tomasz, and Yamato teaches claim 7 as above.  Sprogis further teaches the processor is programmed to control, as the predetermined incentive, the moving route of the moving vehicle so as to approach a destination designated by the user (see ¶ 0015—rideshare; ¶¶ 0032, 38—user inputs destination location and selects from among path options; ¶¶ 0045-47—transit tracked), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, et al. in view of Sprogis, Balva, Scofield, and Tomasz as applied to claim 9 above, further in view Von Cavallar, et al., U.S. Pat. Pub. No.  2017/0146351 (Reference C of the PTO-892 part of paper no. 20210201). 
As per claim 10, Carpenter in view of Sprogis, Balva, Scofield, and Tomasz teaches claim 9 as above.  Sprogis further teaches in response to determining that the user has used the moving vehicle running along the predetermined route, the processor provides the predetermined incentive to the user (¶¶ 0034-35, 39); which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  Balva further teaches the vehicle is autonomous (¶ 0012), which would have been obvious to incorporate for the same reasons as in claim 1 above.  The references do not explicitly teach the route has a longer distance to a destination from among a plurality of routes to a predetermined point as the destination; which is taught by Von Cavallar (¶¶ 0025, 50-53).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Von Cavallar—namely, to account for situations where more direct routes are too congested.  Moreover, this is merely a combination of old elements in the art of transportation services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628